Title: To Thomas Jefferson from James Hughs, 23 October 1805
From: Hughs, James
To: Jefferson, Thomas


                  
                     Respected Sir,
                     West Liberty Ohio County Virga. Octr. 23d 1805
                  
                  Being intrusted by our Society with the care of the inclosed to transmit them to you. I take the liberty to write you a few lines, informing you that by the appointment of the Society, I visited the Wyandot Indians last Spring as a Missionary, spent the months of May & June with them, preached to them frequently in their different Villages on Sandusky and Detroit; was much pleased with the appearances and prospects amongst that people, think them very flattering indeed—
                  Should Government see proper to favour the proposed plan, I have little doubt but this Nation, under the smiles of God, will in a short time become enligtened and civilized. Three of their children are now at school under the care of the Society are promising. A Young white man who was a prisoner has also been educated, who has served us as an Interpreter, another who is yet with them is expected to receive education. We are informed of several more young white men who are with other Nations who understand, some of them the language of different nations, and some of them desirous to obtain learning. It is our wish to educate some of these that we may be able to send Missionaries to other Nations.
                  We are encouraged to lay this business before you Sir; and put the petitions into your hands, by the benivolent disposition toward these poor benighted people, which you have heretofore discovered in your messages to Congress, and the friendly attention which you have paid to them throughout your justly admired administration.
                  Our Missionary Society has gained much of the affections and confidence of the Wyandots. Whilst I was with them, the Chiefs of the Nation were all very friendly, appeared to be very desirous of and thankful for instruction, and to be much disposed to come into the habits of civilized life. They have unitedly forbidden the admission of spirituous liquors into any of their Towns, and are much displeased with the conduct of some white people, traders, who clandestinely bring Spirits amongst them, and give or sell it to some of the Indians. They have petitioned Governor Hull to remove them from among them, it will be a great advantage if it is done. Such people are the greatest obstacle in the way of the reformation of the Indians.
                  If Government favour our plan and we have a grant made us of the Land which is petitioned for, we hope that when we can have it brought into a state of cultivation, its produce will in some measure relieve us of the expense of supporting our Missionaries there, which we must undergo at the outset: for which support we have to depend upon the gratuitous contributions of the benevolent, by which we have been enabled to proceed hitherto.
                  We hope there can be no backwardness to favour our disign which is so disinterested. The Title of the land for which we petition, we wish to be vested in the Trustees of the General Assembly (whose names will be forwarded to Congress in due time) because they are a body incorporated for holding property for such purposes. It is not desired that it should ever become the private property of any; but that it be given in trust to said Trustees for the sole purpose of becoming a temporary residence and support for such as shall be sent to the Indians for the purpose of their instruction & civilization and the support of the Indian children who may be sent for education.
                  In the prosecution of these benevolent designs, we hope Sir, we will have your approbation and encouragement.
                  If it will not be inconvenient, it will be taken as a favour if Sir you will take the trouble to write us your views of the matter and what we may probably expect, as it is desired as soon as practicable to proceed in the execution of the resolutions of the Missionary Society.
                  Please Sir, excuse the freedom and accept the best wishes of your (tho unknown) ever respectful friend
                  
                     James Hughs
                     
                  
               